 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    WAVERLY SCOTT KAFFAGA, as                        CV 14-08699 TJH (FFMx)
      executor of the Estate of Elaine
13    Steinbeck,
14                       Plaintiff,
                                                               Amended
15          v.
16    THE ESTATE OF THOMAS                                    Judgment
      STEINBECK, et al.,
17
                         Defendants.
18

19

20         Pursuant to the mandate from the Ninth Circuit Court of Appeals in this matter,
21   this Court hereby amends the previously entered judgment to eliminate the jury’s award
22   of punitive damages.
23         It is Ordered, Adjudged, and Decreed that judgment be, and hereby is,
24   Entered in favor of Plaintiff Waverly Scott Kaffaga, as Executor of the Estate of Elaine
25   Steinbeck, in accordance with the jury’s verdict, as follows:
26         A.     $1,000,000.00 against Defendant Thomas Steinbeck for intentional
27                interference with Plaintiff’s prospective economic relationship with
28                Universal/Imagine regarding East of Eden;

                                                          Amended Judgment – Page 1 of 2
